 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                     2:21-MC-00071-MCE-KJN
12                 Plaintiff,
                                                   STIPULATION AND ORDER EXTENDING
13         v.                                      TIME FOR FILING A COMPLAINT FOR
                                                   FORFEITURE AND/OR TO OBTAIN AN
14   APPROXIMATELY $61,502.00 IN U.S.              INDICTMENT ALLEGING FORFEITURE
     CURRENCY,
15
     2018 CADILLAC ESCALADE, VIN:
16   1GYS4CKJ1JR704252, LICENSE NUMBER:
     KMA5793,
17
     2014 MASERATI QUATTROPORTE GTS,
18   VIN: ZAM56PPA6E1083054, LICENSE
     NUMBER: 8HBE191,
19
     YELLOW GOLD DIAMOND CUBAN LINK
20   CHAIN,
21   TWO-TONE GOLD DIAMOND DON
     EXQUIZIT PENDANT,
22
     YELLOW GOLD DIAMOND PLUG
23   RECORDS PENDANT,
24   YELLOW GOLD PRESIDENTIAL ROLEX
     WATCH,
25
     YELLOW GOLD DIAMOND PLUG DESIGN
26   RING, AND
27   YELLOW GOLD DIAMOND BAND,
28                 Defendants.
29                                                 1
                                                                   Stipulation and Order to Extend Time

30
 1

 2          It is hereby stipulated by and between the United States of America and potential claimant Elton

 3 Ward (“claimant”), by and through their respective counsel, as follows:

 4          1.      On or about January 3, 2021, claimant filed a claim in the administrative forfeiture

 5 proceeding with the Drug Enforcement Administration with respect to the above-referenced assets

 6 (hereafter “defendant assets”), which were seized on or about October 6, 2020.

 7          2.      The Drug Enforcement Administration has sent the written notice of intent to forfeit

 8 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any
 9 person to file a claim to the defendant assets under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other

10 than claimant has filed a claim to the defendant assets as required by law in the administrative forfeiture

11 proceeding.

12          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

13 forfeiture against the defendant assets and/or to obtain an indictment alleging that the defendant assets are

14 subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

15 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

16 That deadline was April 2, 2021.

17          4.      By Stipulation and Order filed March 9, 2021, the parties stipulated to extend to May 3,

18 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

19 defendant assets and/or to obtain an indictment alleging that the defendant assets are subject to forfeiture.

20          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

21 to June 2, 2021, the time in which the United States is required to file a civil complaint for forfeiture

22 against the defendant assets and/or to obtain an indictment alleging that the defendant assets are subject

23 to forfeiture.

24          6.      Accordingly, the parties agree that the deadline by which the United States shall be

25 ///

26 ///

27 ///

28 ///

29                                                        2
                                                                                Stipulation and Order to Extend Time

30
 1 required to file a complaint for forfeiture against the defendant assets and/or to obtain an indictment

 2 alleging that the defendant assets are subject to forfeiture shall be extended to June 2, 2021.

 3 Dated: 4/29/2021                                       PHILLIP A. TALBERT
                                                          Acting United States Attorney
 4
                                                  By:     /s/ Kevin C. Khasigian
 5                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
 6

 7 Dated: 4/29/2021                                       /s/ Daniel L. Olsen
                                                          DANIEL L. OLSEN
 8                                                        Attorney for potential claimant
                                                          Elton Ward
 9
                                                          (Signature authorized by phone)
10

11          IT IS SO ORDERED.

12 Dated: May 4, 2021

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29                                                        3
                                                                               Stipulation and Order to Extend Time

30
